RAY, District Judge.
This is a suit for an injunction and an accounting for the infringement of letters patent No. 720,616, which-were issued February 17, 19.03, to the complainant, United States Fastener Company, assignee of the inventor, Eugene Pringle, for an improved stud, of the kind used as one' member of a separable glove • fastener. The complainant’s title is sufficiently established by a certified copy of the patent in suit. Whitcomb v. Spring Valley Coal Co. (C. C.) 47 Fed. 652. There is no dispute as to the importation and sale by defendant in the glove district about Gloversville, in this district, of glove fasteners like the exhibit of defendant’s fasteners. As-to the validity of the patent, the prima facies of its issuance has not been disturbed. The only question for consideration is that of infringement.
Glove fastener studs of the class under discussion are provided with-a bulbous head permanently attached to one flap of a glove, and adapted to be snapped or sprung through; that is, into and out from the contracted entrance of a suitable socket, which in turn is permanently attached to the other flap of the garment. The invention of the Pringle patent provides an improved means for permanently securing-, to fabric or leather such a stud. This is done by an eyelet, which consists of a barrel portion and a lower flange; the eyelet co-operating-with the other elements of the invention. The specification states-that:
“The barrel passes through the fabric, enters the stud, and is upset or clenched within the stud itself to form a fastening flange on the barrel by-means of a turning piece, or deflector contained within the body of the stud,, which deflector, by contact with the eyelet-barrel, determines the direction and degree of its deflection, as the eyelet and stud on opposite sides of the-fabric are forced together by means of a suitable tool or press.”
*557This may be illustrated by reference to the following figures taken from the patent, which show a stud having radial slits, s, which are continued into and through the fiat, disk-like base or flange, B, and an unslitted part, C, folded over the outer edge of the _ slitted base, preventing distortion in the operation of the stud. Figs. 2 and 3 show only the stud, without the part, C:



Defendant’s fasteners have the following construction of stud, which fully discloses the eyelet-turning piece within the stud, and the other features for permanently securing the stud to the fabric as above outlined:



Referring to the claims of the patent, claim 1 recites a stud for a stud and socket fastener, “comprising a head, an engaging groove below the head, and a flange below the groove” [stud marked A, groove marked a, flange marked B, in the above figures], an eyelet-turning piece within the stud [convex side downward, marked D], and an eyelet to attach the stud to material [marked E]; the eyelet “having its tubular portion passed through the material and upset against the eyelet-turning piece.” Claim 3 recites the samé combination of elements, but specifies a form of stud having “the stud and base slitted radially” (slits at s), and provided with “a binding piece confining the slitted base” (binding piece, marked C).
The description of invention contained in the claims quoted applies equally well to the patent in suit and to defendant’s fasteners, which both disclose the same elements; and, although somewhat differing in mere form, these elements are co.mbined, and operate in substantially the same way to produce the same result.
The complainant is entitled to a decree for an injunction and an accounting, the accounting to be as per stipulation in regard thereto.